DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 08/09/2021, with respect to non-statutory double patenting and 103 rejections have been fully considered and are persuasive.  The non-statutory double patenting and 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5, 8-14 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the following limitations taken within the other limitations in the independent claims “a control system that embeds the perpendicular distance to the surface of the structure within the set of visual images captured by the camera” and “automatically adjust the perpendicular distance and the rotational orientation of the camera to maintain the set of at least three laser rangefinders at the same perpendicular distance from the surface of the structure and to maintain the rotational orientation of the camera perpendicular to the surface of the structure as the ground-based visual inspection apparatus translationally moves”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486